SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Commission File Number 001-12396 NOTIFICATION OF LATE FILING (Check One): o 10-K o 11-K o Form 20-F x Form 10-Q o Form N-SAR For Period Ended:March 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: 1 PART I REGISTRANT INFORMATION THE BEARD COMPANY Full name of registrant Former name if applicable Harvey Parkway 301 N.W. 63rd, Suite 400 Address of principal executive office (Street and number) Oklahoma City, Oklahoma 73116 City, state and zip code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Beard Company (the “Company”) utilizes decentralized accounting for the operations of several of the subsidiaries in the consolidated group. As a result of delays in closing the books of accounts for the year 2009 of a new entity in which the Company had a material equity investment more time is needed to prepare complete and accurate consolidated financial statements for the quarter ended March 31, 2010. The issues involved could not be resolved in time to meet the required filing deadline. 2 PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Herb Mee, Jr. President - Chief Financial Officer 842-2333 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company anticipates there will be a significant change in results of operations from the three months ended March 31, 2009 to the three months ended March 31, 2010. The Company presently anticipates that its results of operations for the three months ended March 31, 2010 will reflect a loss of $887,000 compared to a loss of $273,000 for the three months ended March 31, 2009.The sale, effective March 1, 2009, of the Company’s remaining 65% interest in the McElmo Dome carbon dioxide field resulted in a reduction in operating profit of $244,000 for the three months of 2010 compared to the same period on 2009.Increased professional fees, compensation costs and other selling, general and administrative expenses accounted for another $208,000 of the increased loss.The Company’s increased activity in the Oil & Gas Segment accounted for another $45,000 of the increased loss. The Company recorded an impairment of $83,000 in the Coal Segment in the first quarter of 2010.Finally, the loss in unconsolidated affiliates increased $64,000 for 2010 compared to the same period in 2009. 3 SIGNATURE THE BEARD COMPANY has authorized this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE BEARD COMPANY (Registrant) By:/s/ Herb Mee Date: May 17, 2010 Herb Mee President - Chief Financial Officer
